Exhibit 10.21B
QLIK TECHNOLOGIES INC.
2010 Omnibus Equity Incentive Plan
(1) Qlik Technologies Inc. and
(2) «Name»
STOCK OPTION AWARD AGREEMENT
FOR NON-U.S. EMPLOYEES

 

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on «DateGrant»
BETWEEN:

(1)  
Qlik Technologies Inc., a Delaware corporation with its principal place of
business at 150 Radnor-Chester Road, Suite E220, Radnor, Pennsylvania, 19087,
U.S.A. (the “Corporation”), and

(2)  
«Name», «Address» «Address2» «Address3» «Address4» «Zip» «Country» (the
“Participant”).

PRELIMINARY:

(A)  
The Corporation intends to incentivize and motivate the Participant.

(B)  
The Corporation has determined to grant to the Participant an option to acquire
«TotalShares» Common Shares on the terms set out in this Agreement.

(C)  
This Option is granted pursuant to the rules of the Qlik Technologies Inc. 2010
Omnibus Equity Incentive Plan.

(D)  
The Participant is a bona fide employee or a director (other than a
non-executive director) of the Corporation or a Subsidiary.

Terms and Conditions
The Participant is hereby granted an Option to purchase shares of the
Corporation’s Common Shares pursuant to the terms of the Qlik Technologies Inc.
2010 Omnibus Equity Incentive Plan (the “2010 Plan”). Capitalized terms used and
not otherwise defined in this Agreement shall have the meanings set forth in the
2010 Plan. The rules of the 2010 Plan are legally binding and are incorporated
in this option. This Agreement, including any country-specific appendix and the
2010 Plan, constitute the entire understanding between the Participant and the
Corporation regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement between the parties.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto, intending to be legally bound, hereby agree as
follows:
1. Award. The Participant is hereby granted the option to purchase «TotalShares»
shares of the Corporation’s Common Stock (the “Option”). The Option term shall
commence on «DateGrant» (the “Date of Grant”) and shall terminate upon «ExpDate»
(the “Expiration Date”), or earlier if the Participant’s Service terminates
earlier, as set forth in Section 3 of this Agreement. The Exercise Price per
Common Share shall be US$«PricePerShare».
2. Vesting and Exercise of Options. Except as otherwise provided hereunder, the
Option shall vest and be exercisable from time to time in accordance with the
following schedule (purchases may be cumulative); provided, that as of each such
date the Participant is still actively employed by the Corporation or a
Subsidiary:
The Option shall vest and become exercisable with respect to  _____% of the
Common Shares subject to the Option when the Participant completes  _____ 
months of continuous Service with the Corporation or a Subsidiary following
«DateGrant». The Option shall vest with respect to an additional  _____% of the
Common Shares subject to the Option when the Participant completes each  _____ 
month period of continuous Service with the Corporation or a Subsidiary
thereafter.

 

2



--------------------------------------------------------------------------------



 



3. Termination of Options.
(a) The Option may not be exercised after the Expiration Date and is only
exercisable as provided in Sections 2 and 4 of this Agreement. The Option shall
terminate and be of no force or effect upon the Expiration Date, or earlier as
provided in the next sentence and Subsection (b) below. In addition, if the
Participant’s Service terminates for any reason prior to the Expiration Date,
the unvested portion of the Option shall terminate on the date of such
termination of Service.
(b) Subject to the limitations set forth in this Agreement and in the 2010 Plan,
the Participant may exercise the vested portion of the Option in whole or in
part at any time or from time to time from the Date of Grant until the first to
occur of:
(i) three (3) months following the date of the Participant’s termination of
Service for any reason other than death or total and permanent disability;
(ii) one (1) year following the date of the Participant’s death, if an employee
at the time of death (during which one year period the Option may be exercised
(to the extent otherwise exercisable) by the person to whom the Participant’s
rights hereunder shall have passed by will or by the laws of descent and
distribution (hereinafter, a “Successor”));
(iii) one (1) year following the date of the Participant’s termination of
Service due to total and permanent disability; or
(iv) the Expiration Date.
For all purposes under this Agreement, “total and permanent disability” means
that the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted, or can be expected to last, for
a continuous period of not less than one year.
4. Exercise of Options.
(a) Notice of Exercise. The Option may be exercised by notice to the Corporation
(in written or electronic form as the Corporation directs) at the address set
forth in Section 6 hereof, or such other address to which the principal office
of the Corporation may be relocated, which notice shall: (i) be signed or
accepted, as appropriate, by the Participant (or, if applicable, by the
Participant’s Successors); (ii) state the number of Common Shares with respect
to which the Option is being exercised; and (iii) contain such other information
as the Committee may require.
(b) Payment of Exercise Price. Payment in full of the Exercise Price shall be
made at the time of the written notice of exercise of the Option: (i) in cash or
by check payable to the order of the Corporation; (ii) by giving to a securities
broker approved by the Corporation irrevocable directions to sell all or part of
the Participant’s Option Common Shares and to deliver to the Corporation, from
the sale proceeds, an amount sufficient to pay the Exercise Price and
Tax-Related Items (as defined in Section 4(d) below) (sometimes called a
“same-day sale”); or (iii) any combination thereof. With regards to a same-day
sale, the balance of the sale proceeds, if any, will be delivered to the
Participant and the directions for the sale must be given in accordance with the
instructions of the Corporation and the broker.
(c) Conditions to Exercise. As a condition to the exercise of the Option and the
issuance of Common Shares upon exercise thereof, the Corporation may require the
Participant to satisfy any qualifications that may be necessary or appropriate
to evidence compliance with any applicable law or regulation and make any
representation or warranty with respect thereto as may be requested by the
Corporation.

 

3



--------------------------------------------------------------------------------



 



(d) Withholding Taxes.
(i) The Participant is ultimately liable and responsible for any or all income
tax, social insurance, employment tax, payroll tax, payment on account or other
tax-related items related to the Participant’s participation in the Plan and
legally applicable to the Participant (“Tax-Related Items”) in connection with
the Option and, regardless of any action the Corporation, the Participant’s
employer (the “Employer”) or any Subsidiary takes with respect to the
Tax-Related Items, the Participant acknowledges that the ultimate liability for
the Tax-Related Items is and remains the Participant’s responsibility and may
exceed the amount actually withheld by the Corporation, the Employer or any
Subsidiary.
(ii) The Participant further acknowledges that:
(A) neither the Corporation, the Employer nor any Subsidiary makes any
representation or undertaking regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including, but not limited to, the
grant, vesting, assignment, release or cancellation of the Options, the delivery
of the Shares upon exercise of the Options, the subsequent sale of any Shares
acquired upon exercise and the receipt of any dividends; and
(B) the Corporation, the Employer and/or any Subsidiary do not commit and are
under no obligation to structure the terms of or any aspect of the Option to
reduce or eliminate the Participant’s liability for the Tax-Related Items or
achieve any particular tax result.
Further, if the Participant has become subject to tax in more than one
jurisdiction between the grant date and the date of any relevant taxable event,
the Participant acknowledges that the Corporation, the Employer (or former
employer, as applicable) and/or any Related Entity may be required to withhold
or account for Tax-Related Items in more than one jurisdiction.
(ii) Prior to any relevant taxable or tax withholding event, as applicable, in
connection with the Option (e.g., exercise) that the Corporation determines may
result in any withholding obligation for the Tax-Related Items, the Participant
must adequately arrange for the satisfaction of all Tax-Related Items in a
manner acceptable to the Corporation. In this regard, the Participant authorizes
the Corporation, the Employer and/or any Subsidiary, or their respective agents,
upon the exercise of its sole discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following:
(A) withholding from any wages or other cash compensation paid to the
Participant by the Corporation, the Employer and/or any Subsidiary; or
(B) withholding from proceeds of the sale of Common Shares acquired upon
exercise of the Option, either through a voluntary sale or through a mandatory
sale arranged by the Corporation (on the Participant’s behalf pursuant to this
authorization).
No Common Shares will be delivered to the Participant or other person pursuant
to the exercise of the Option until the Participant or other person has made
arrangements acceptable to the Corporation for the satisfaction of applicable
Tax-Related Items withholding obligations.
(e) Certificates. As soon as practicable after each of the Participant’s notice
of exercise described in Section 4(a) above and receipt of the Exercise Price
have been received by the Corporation and any condition of the exercise
described in Section 4(c) above has been fulfilled, the Corporation shall
deliver to the Participant a stock certificate representing the Common Shares to
be issued under the Option or its electronic equivalent.

 

4



--------------------------------------------------------------------------------



 



6. Representations of Participant.
(a) Ownership of Shares. Following exercise of all or a portion of the Option,
the Participant will be the owner of the Common Shares issued, free and clear of
any liens or encumbrances, except for restrictions set forth in the 2010 Plan,
any agreement among the Common Stock stockholders, or otherwise referenced
herein. The Participant agrees that this Agreement shall be applicable to such
Common Shares.
(b) Electronic Delivery of Documents. The Participant agrees to accept by email
all documents relating to the Corporation, the 2010 Plan or this Option and all
other documents that the Corporation is required to deliver to its security
holders (including, without limitation, disclosures that may be required by the
U.S. Securities and Exchange Commission). The Participant also agrees that the
Corporation may deliver these documents by posting them on a website maintained
by the Corporation or by a third party under contract with the Corporation. If
the Corporation posts these documents on a website, it will notify the
Participant by email. The Participant acknowledges that he or she may incur
costs in connection with electronic delivery, including the cost of accessing
the internet and printing fees, and that an interruption of internet access may
interfere with the Participant’s ability to access the documents. This consent
will remain in effect until the Participant gives the Corporation written notice
that it should deliver paper documents.
(c) Insider Trading Policy. The Participant agrees to comply with the
Corporation’s Securities Trading Policy when selling shares of the Corporation’s
Common Stock.
7. Nature of Award. In accepting the Option, Participant acknowledges that:
(a) the 2010 Plan is established voluntarily by the Corporation, is
discretionary in nature, and may be amended, suspended or terminated by the
Corporation at any time;
(b) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;
(c) all decisions with respect to future option grants, if any, will be at the
sole discretion of the Corporation;
(d) Participant’s participation in the 2010 Plan is voluntary;
(e) Participant’s participation in the 2010 Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate Participant’s employment or service relationship (if
any) at any time;
(f) the Option and any Common Shares acquired under the 2010 Plan are
extraordinary items that do not constitute compensation of any kind for services
of any kind rendered to the Employer, the Corporation, or any Subsidiary, and
that are outside the scope of Participant’s employment or service contract, if
any;
(g) the Option and any Common Shares acquired under the 2010 Plan are not
intended to replace any pension rights or compensation;
(h) the Option and any Common Shares acquired under the 2010 Plan are not part
of normal or expected compensation or salary for any purposes, including, but
not limited to, calculating any severance, resignation, termination, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Employer, the
Corporation or any Subsidiary;

 

5



--------------------------------------------------------------------------------



 



(i) the future value of the Common Shares underlying the Option is unknown and
cannot be predicted with certainty;
(j) if the underlying Common Shares do not increase in value, the Option will
have no value;
(k) if Participant exercises the Option and acquires Common Shares, the value of
such Common Shares may increase or decrease in value, even below the Exercise
Price;
(l) in consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the vesting of the
Option or cancellation of the Option following termination of Participant’s
active service (for any reason whatsoever and whether or not in breach of local
labor laws) and Participant irrevocably releases the Employer, the Corporation
and/or any Subsidiary from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by accepting this Agreement, Participant shall be deemed
irrevocably to have waived his or her entitlement to pursue such claim;
(m) the Corporation is not providing any tax, legal or financial advice, nor is
the Corporation making any recommendations regarding Participant’s participation
in the 2010 Plan or Participant’s purchase or sale of Common Shares; and
(n) Participant is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding participation in the 2010 Plan before
taking any action related to the 2010 Plan.
8. Data Privacy Notice and Consent. Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data as described in this Agreement by and
among, as applicable, the Employer, the Corporation and any Subsidiary for the
exclusive purpose of implementing, administering and managing Participant’s
participation in the 2010 Plan.
Participant understands that the Corporation and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Common Shares or directorships held in the Corporation or any Subsidiary,
details of all options or any other entitlement to Common Shares awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor, for
the exclusive purpose of implementing, administering and managing the 2010 Plan
(“Personal Data”).
Participant understands that Personal Data will be transferred to Morgan Stanley
Smith Barney or to any other third party assisting in the implementation,
administration and management of the 2010 Plan. Participant understands that the
recipients of the Personal Data may be located in Participant’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than Participant’s country. Participant understands that he or
she may request a list with the names and addresses of any potential recipients
of Personal Data by contacting Participant’s local human resources
representative. Participant authorizes the Corporation, Morgan Stanley Smith
Barney and any other recipients of Personal Data which may assist the
Corporation (presently or in the future) with implementing, administering and
managing the 2010 Plan to receive, possess, use, retain and transfer Personal
Data, in electronic or other form, for the purposes of implementing,
administering and managing Participant’s participation in the 2010 Plan,
including any requisite transfer of Personal Data as may be required to a broker
or other third party with whom Participant may elect to deposit any Common
Shares purchased upon exercise of the Option. Participant understands that
Personal Data will be held only as long as is necessary to implement, administer
and manage Participant’s participation in the 2010 Plan. Participant understands
that he or she may, at any time, view Personal Data, request additional
information about the storage and processing of Personal Data, require any
necessary amendments to Personal Data or refuse or withdraw the consents herein,
in any case without cost, by contacting in writing Participant’s local human
resources representative. Participant understands that refusal or withdrawal of
consent may affect Participant’s ability to participate in the 2010 Plan. For
more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.

 

6



--------------------------------------------------------------------------------



 



9. Notices. Any notice given hereunder must be in writing and shall be deemed
given when either personally delivered or on the day of posting sent through the
post by registered or certified mail, return receipt requested, postage prepaid,
addressed to the parties to whom such notice is being given at the following
addresses:

     
As to the Corporation:
  Qlik Technologies Inc.
 
  150 N. Radnor Chester Road 
 
  Radnor, PA 19087 USA
 
  Attention: Lars Björk, Chief Executive Officer
 
   
As to Participant:
  last address shown on the books of the Corporation

10. Failure to Close; Remedies. In the event that the Corporation or the
Participant shall fail or refuse for any reason whatsoever to close the sale or
repurchase of Common Shares acquired under this Agreement as the Corporation or
the Participant is obligated by this Agreement, then the other party to the sale
or repurchase (the “non-defaulting party”) shall have the right to exercise any
one or more of the following rights and remedies:
(a) The non-defaulting party shall have the right to recover damages from the
defaulting party for any loss or damage, including reasonable attorneys’ fees,
sustained by the non-defaulting party as a result of such default.
(b) The non-defaulting party shall have the right to specifically enforce this
Agreement by seeking an injunction prohibiting the defaulting party from
violating the terms of this Agreement and requiring the defaulting party to
purchase or sell the Common Shares, as the case may be.
The rights and remedies of the non-defaulting party under this Section 10 are
cumulative and not alternative and shall be in addition to any and all other
rights and remedies available to the non-defaulting party at law or in equity.
11. Transfer of Option. Nothing contained in this Agreement shall be construed
or interpreted so as to authorize or permit the Participant to transfer the
Option by gift to any person or entity. Prior to the Participant’s death, only
the Participant may exercise the Option. The Participant cannot transfer or
assign the Option. For instance, the Participant may not sell the Option or use
it as security for a loan. If the Participant attempts to do any of these
things, the Option will immediately become invalid. The Participant may,
however, dispose of the Option in the Participant’s will or a beneficiary
designation. Regardless of any marital property settlement agreement, the
Corporation is not obligated to honor a notice of exercise from the
Participant’s former spouse, nor is the Corporation obligated to recognize the
Participant’s former spouse’s interest in the Option in any other way.
12. Entire Agreement. This Agreement and the 2010 Plan contain the entire
understanding and agreement by and between the parties hereto relating to the
subject matter hereof and all prior or contemporaneous oral or written
agreements or instruments are merged herein. No amendment to or modification of
this Agreement shall be effective unless the same is in writing and signed by
all parties hereto. No waiver by any party of any breach by the other of any
provision of this Agreement shall be deemed to be a waiver of any other breaches
thereof or the waiver of any such or other provision of this Agreement. Subject
to the restrictions on assignment and transfer set forth hereinabove, this
Agreement shall be binding upon and inure to the benefit of the parties hereto,
their estates, personal representatives, successors and assigns.
13. Severability. If any provision of this Agreement is declared invalid or
unenforceable as a matter of law, such invalidity or unenforceability shall not
affect or impair the validity or enforceability of any other provisions of this
Agreement or the remainder of this Agreement as a whole.

 

7



--------------------------------------------------------------------------------



 



14. Applicable Law. The validity, construction, interpretation or performance of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware (without regard to their choice-of-law provisions).
15. Construction. Section headings and subheadings have been inserted herein for
convenience only and shall not be deemed to have any legal effect whatever in
the interpretation of this Agreement. As used herein, the singular shall include
the plural, and the plural and singular. The word “any” means one or more or
all, and the conjunction “or” includes both the conjunctive and disjunctive.
16. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original, and all of which taken together
shall constitute one and the same instrument.
17. No Rights as a Stockholder Until Exercise. Under the 2010 Plan, neither the
Participant nor, if applicable, his or her personal representative, shall be nor
have any rights or privileges of a stockholder of the Corporation with respect
to any shares of the Corporation’s Common Shares which may be acquired upon the
exercise of the Option, in whole or in part, prior to the date upon which the
Option is actually exercised for such shares in accordance with the provisions
of Section 4 hereof and the certificates or their electronic equivalent
representing such shares are issued.
18. Appendices. Notwithstanding any provisions in this Agreement, the Option
shall be subject the terms and conditions set forth in the country-specific
appendix to this Agreement. Moreover, if Participant relocates to one of the
countries included in the appendix, the special terms and conditions for such
country will apply to Participant, to the extent the Corporation determines that
the application of such terms and conditions is necessary or advisable in order
to comply with local law or facilitate the administration of the 2010 Plan. The
country-specific appendix constitutes part of this Agreement.
19. Imposition of Other Requirements. In addition, the Corporation reserves the
right to impose other requirements on the Option and the Common Shares purchased
upon exercise of the Option, to the extent the Corporation determines it is
necessary or advisable in order to comply with local laws or facilitate the
administration of the 2010 Plan, and to require Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
20. Language. If Participant has received this Agreement, or any other document
related to the Option and/or the 2010 Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control, unless otherwise prescribed
by local law.
21. Adjustments. In the event of a stock split, a stock dividend or a similar
change in Corporation stock, the number of Common Shares covered by the Option
and the Exercise Price will be adjusted pursuant to the 2010 Plan.
22. Other restrictions attaching to shares of the Corporation’s Common Stock.
Common Shares issued and delivered under the 2010 Plan shall be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the U.S. Securities and
Exchange Commission, any stock exchange upon which the Common Shares are then
listed, any applicable federal or state laws, and any other written restrictions
or agreements with respect to the Common Shares and the Committee may cause a
legend or legends to be placed on the certificate or certificates representing
any such shares to make appropriate reference to any such restrictions. In
making such determination, the committee may rely upon an opinion of counsel for
the Corporation.
IN WITNESS WHEREOF, the Corporation and Participant have caused the execution of
this Agreement as of the date hereof, each intending to be legally bound hereby.

     
QLIK TECHNOLOGIES INC.
  Date of signature:  _____, 20_____ 
 
   
 
   
 
   
PARTICIPANT
  Date of signature:  _____, 20_____ 
 
   
 
   

 

8